Citation Nr: 1527894	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include chloracne, claimed as a result of herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, and as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Regional Office (RO) in Atlanta, Georgia.

In late May 2015, the Veteran was scheduled to appear at a Board hearing, but submitted timely correspondence in early May 2015 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran has indicated that he has been receiving VA treatment since approximately 1979.  On remand, efforts should be made to clarify whether there are any non-electronic VA treatment records dated from January 1979 to the present.  These records should be obtained and associated with the record if they are available.  If no records in this time-frame are available then a negative response must be associated with the record.  

Furthermore, the Board is of the opinion that VA examinations are necessary.  The Veteran has a current diagnosis for a skin condition and hypertension.  As such, without further clarification, the Board is without medical expertise to determine whether any of the currently diagnosed disabilities are related to service.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran claims entitlement to service connection for a skin rash as a result of exposure to herbicides in Vietnam.  Based on a review of the claims file, the Board finds that a more expansive view of the issue, to include consideration of service connection for other skin disorders, is required to better serve the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Furthermore, the record reflects that the Veteran has not been afforded a VA examination to consider whether his skin disorder may be a result of exposure to Agent Orange.  

The Veteran's in-country Vietnam service has already been verified and therefore herbicide exposure for the Veteran has been presumed.  In this regard, while hypertension is not recognized as a presumptive condition due to herbicide exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 -01 (Apr. 11, 2014); see also 38 C.F.R. § 3.309.  As such, while on remand, a VA examination opinion is required to address whether the Veteran's hypertension was directly related to service, to include presumed in-service herbicide exposure. 

The Veteran has also expressed an unexplored theory of entitlement to service connection for hypertension as secondary to his service-connected PTSD.  In this regard, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Accordingly, a VA examination should be obtained.  The Veteran must be afforded VA examinations before the Board can properly adjudicate these claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice on how to substantiate a claim for service connection for hypertension, on a secondary basis to PTSD.

2.  Request non-electronic VA treatment records from the Dublin VAMC dated from January 1979 to the present.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  After the completion of the above, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed hypertension.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner should provide opinions as to the following (if the Veteran is unable to attend the examination, the examiner should still offer opinions regarding these directives based on a review of his claims file): 

a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was related to the Veteran's military service, to include presumed in-service herbicide exposure.

b) Whether it is as least as likely as not (a 50 percent or greater probability) that hypertension is caused by the Veteran's service-connected PTSD.

c) Whether it is as least as likely as not (a 50 percent or greater probability) that hypertension is aggravated by the Veteran's service-connected PTSD.  

NOTE: The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Also, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the herbicide exposure.

If aggravation is found, the examiner is requested to discuss the baseline level of hypertension prior to the onset of aggravation.

The medical professional must provide a thorough rationale for his or her conclusion.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed skin disorder.  The examiner should review the claims file, interview and examine the Veteran, conduct any appropriate testing, and offer opinions regarding the directives below (if the Veteran is unable to attend the examination, the examiner should still offer opinions regarding these directives based on a review of his claims file): 

a)  Identify and diagnose all current skin disorders. 

b)  For each skin disorder identified, opine whether it is at least as likely as not (50 percent likelihood or greater) related to service, including herbicide exposure.

NOTE: The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  The RO should address hypertension on both a direct and secondary basis.

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must contain a discussion of all of the pertinent evidence of record.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

